Title: To John Adams from William Tudor, Sr., 5 November 1800
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 5 November 1800

The Celebration of the Birth Day of 30 Oct. was more generally & cheerfully enjoyed & rejoiced in than I ever remember. The Company at Concert Hall was more numerous & respectable than I ever before noticed there. Although there was not any of the Faction there. The best Volunteer Toast was “May every Friend Enemy of the President write a Pamphlet.” That Book has done much Good. It has justified all that has been charged against the impudent Egotist that wrote it, & satisfied the independent and true Friends of the Country that no Services are a Security against the Attacks of a disappointed Malignant, who at a most critical Period, would risque the general Interest & Safety to gratify personal Revenge. The small Party that Hamilton commanded appear infinitely chagrined at the Imprudence of their Leader; whom they attempt to justify only on the Ground of repelling personal Injury & injustice. The Election of Quincy has failed—and Eustis, who might have been always kept a willing Representative for the Town of Boston, is now advanced to a Seat in Congress. This has given too much of Triumph to the Anticonstitutional Party. I wish this was all. But the New Member I know to be no Friend to the Administration, or those Measures which must be pursued, or the Country is ruined.
It is whispered that Goodhue is to resign and that a certain Suffolk Senator is to take his Place, if the Hamiltonian Party can induce it. This is right, for the Candidate has certainly had more Excuses for their Leader than any of the Party, on the Ground of Defence of his Pamphlet.
Your Letter to Mr. P. has been most serviceable. It is universally acknowleged to be an honorable & satisfactory one. And left the Scoundrel whose Baseness made the Explanation proper & just, to aggravated Scorn & Contempt.
The ensuing important Election of December bears a good Aspect. Throughout New England the Vote is calculated upon, as unanimous for the present Possessor—and if it should be otherwise managed in the Southern Part of the Union it will only tend to hasten that Period which has been so often talked of As sure & certain, that shall dessolve the Confederacy. But let the Struggle terminate as it may: After it is over, will it not be a suitable Time to ask the People of the United States whether their Sovereign Representative should not hold his Station for Life? Untill this is done neither Dignity, Independence, or Safety can attach to the Government. Foreign Politicks will always have their baneful Influence with one Party or the other—To you all this is Impertinence—I hope not so, the Assurance that I am / with the most affectionate Attachment / Your obliged & grateful Friend & Servant,


Wm TudorThree Arrivals bring important News. Our Commissioners have Made a Treaty & were to sail the 8th. of Octr. from Havre—the Papers of the tomorrow Morning will give the more Particulars—